Citation Nr: 1444007	
Decision Date: 10/02/14    Archive Date: 10/10/14

DOCKET NO.  09-32 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased disability rating for posttraumatic stress disorder (PTSD) in excess of 50 percent prior to November 11, 2013, and in excess of 70 percent thereafter.

2.  Entitlement to an increased disability rating for degenerative disc disease (DDD) of the thoracolumbar spine in excess of 20 percent.  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	John R. Worman, Attorney


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to February 1971.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from the January 2009 and May 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In evaluating this case, the Board has reviewed the Veterans Benefits Management System (VBMS) and "Virtual VA" system to ensure a complete assessment of the evidence.

The issue of entitlement to a TDIU was previously remanded by the Board in January 2014 for additional development to determine the functional impairment caused by the Veteran's service-connected disabilities, including their effect on his ability to obtain and maintain gainful employment.  This was accomplished, and the claim was readjudicated in an April 2014 supplemental statement of the case.  For this reason, the Board concludes that that the Board's remand orders have been substantially complied with, and it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

In a May 2012 rating decision, the RO increased the Veteran's PTSD rating from 30 to 50 percent, effective February 29, 2012 (the date of the Veteran's claim for increase).  In a subsequent May 2014 rating decision, the RO increased the Veteran's PTSD rating to 70 percent, effective November 11, 2013.  Although the RO granted a higher 70 percent disability rating for PTSD, the claim remains in controversy because the Veteran is not in receipt of the maximum benefit allowable. See A.B. v. Brown, 6 Vet. App. 35 (1993).

FINDINGS OF FACT

1.  For the increased rating period on appeal prior to November 11, 2013, the Veteran's PTSD has more nearly approximated occupational and social impairment, with deficiencies in most areas. 

2.  For the entire increased rating period on appeal, the Veteran's PTSD does not more nearly approximate total occupational and social impairment.

3.  For the entire increased rating period on appeal, the Veteran's thoracolumbar spine disability has not been manifested by forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes of intervertebral disc syndrome.

4.  The Veteran's service-connected disabilities preclude substantially gainful employment.


CONCLUSIONS OF LAW

1.  For the increased rating period on appeal prior to November 11, 2013, the criteria for a 70 percent rating, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2013). 

2.  For the increased rating period beginning November 11, 2013, the criteria for a rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2013).
3.  For the entire increased rating period on appeal, the criteria for a rating in excess of 20 percent for thoracolumbar spine disability have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5237 (2013).

4.  The criteria for entitlement to a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16, 4.18, 4.19, 4.25 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013).  The claim of entitlement to a TDIU has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome of this decision, no conceivable prejudice to the Veteran could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied with respect to the increased rating issue decided herein.  The RO sent the Veteran letters in September 2008, March 2012, and April 2012 that informed him of the requirements needed to establish the claims on appeal.  The notice letter advised the Veteran that VA used a published schedule for rating disabilities that determined the rating assigned and that evidence considered in determining the disability rating included the nature and symptoms of the condition, the severity and duration of the symptoms, and the impact of the condition and symptoms on employment.  In accordance with the requirements of VCAA, the VA letters informed the Veteran what evidence and information he was responsible for obtaining and the evidence that was considered VA's responsibility to obtain. 

Regarding the duty to assist, the Board is satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes service treatment records, post-service treatment records, and the Veteran's statements.

In addition, the Veteran has been afforded adequate examinations on the issue of an increased rating for service-connected PTSD and the thoracolumbar spine disability.  Also, the Veteran submitted a private PTSD evaluation from Dr. H.G. dated November 11, 2013.  VA provided the Veteran with examinations in March 2012 (PTSD) and May 2012 (spine).  During the private and VA examinations, the Veteran's history was taken and complete examinations were conducted.  Conclusions reached and diagnoses given were consistent with the examination reports.  For these reasons, the Board finds that the Veteran has been afforded adequate examinations.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Disability Rating Criteria for PTSD

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  As the Board will discuss in more detail below, symptoms and social and occupational impairment associated with the Veteran's PTSD are shown to have been relatively consistent throughout the entire initial rating period on appeal.  Accordingly, the Board finds that staged ratings are not warranted in this case.

The Veteran is in receipt of a 50 percent disability rating for PTSD under Diagnostic Code 9411 for the increased rating period on appeal prior to November 11, 2013.  A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to symptoms such as, or commensurate with: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

The Veteran is in receipt of a 70 percent disability rating for PTSD under Diagnostic Code 9411 for the rating period beginning November 11, 2013.  A 70 percent disability rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to symptoms such as or commensurate with: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent disability rating is assigned total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the veteran's own occupation or name.  Id.

In applying the above criteria, the Board notes that, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected disability, such signs and symptoms shall be attributed to the service-connected disability.  See 38 C.F.R. § 3.102 (2012); Mittleider v. West, 11 Vet. App. 181   (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (the Board is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence which does so).

In determining the level of impairment under 38 C.F.R. § 4.130, a rating specialist is not restricted to the symptoms provided under the diagnostic code, and should consider all symptoms which affect occupational and social impairment, including those identified in the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed. 1994) (hereinafter DSM- IV).  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  If the evidence demonstrates that a claimant suffers symptoms or effects that cause an occupational or social impairment equivalent to those listed in that diagnostic code, the appropriate, equivalent rating is assigned.  See Mauerhan, 16 Vet. App. 436.

Within the DSM-IV, Global Assessment Functioning (GAF) scale scores ranging from 1 to 100 reflect "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  

GAF scores from 71 to 80 reflect transient symptoms, if present, and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family arguments); resulting in no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind school work).  GAF scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job).  GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech which is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., a depressed patient who avoids friends, neglects family, and is unable to do work).  DSM-IV at 46-47.  

Increased Rating for PTSD

The Veteran has consistently maintained that his PTSD symptoms are worse than the 50 and 70 percent ratings assigned throughout the course of the increased rating period on appeal.  

The evidence includes a March 2012 VA PTSD examination.  During the evaluation, the Veteran reported never having been married and living alone.  He stated that he lived about 20 miles away from his brother and he noted that they saw each other every two or three days.  The Veteran stated that he attended church regularly on Sundays, but never visited or talked to other church members.  It was also noted that the Veteran had lost interest in previously enjoyable activities, like riding his motorcycle and going places.  He described having mood swings, irritability, and emotional numbing.  The Veteran also reported difficulty concentrating as evidenced by his inability to complete tasks, such as repairing his all-terrain vehicle.  The examiner further noted that the Veteran had the following PTSD symptoms, including: difficulty falling or staying asleep, nightmares, irritability or outburst of anger, difficulty concentrating, hypervigilance, exaggerated startle response, depressed mood, anxiety, suspiciousness, flattened affect, and an inability to establish and maintain effective relationships.  The examiner opined that the Veteran's PTSD symptoms caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily.  A GAF score was not assigned by the March 2012 VA examiner.  

As noted above, the Veteran also submitted a November 2013 private PTSD evaluation from Dr. H.G., a counseling psychologist.  Dr. H.G. interviewed the Veteran and conducted a mental status examination.  She then opined that the Veteran's PTSD symptoms caused occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  According to Dr. H.G., the Veteran was unable to maintain and form positive relationships, as evidenced by his "very isolated life" in which he had no social network.  Dr. H.G. stated that the Veteran's GAF score of 50 related back to his original claim date of February 29, 2012.  This GAF score was noted to be a lower score based on the Veteran's inability maintain and form positive relationships.  The Veteran also reported flashbacks, as well as some auditory and visual hallucinations consisting of hearing voices in other rooms or seeing shadow figures.   Other symptoms noted during the evaluation included: impairment of short and long-term memory, flattened affect, forgetting to complete tasks, retention of only highly learned material, depressed mood, mild memory loss, anxiety, and suspiciousness.

Upon review of the evidence of record, both lay and medical, the Board finds that the evidence is at least in equipoise as to whether the Veteran's PTSD symptoms were productive of occupational and social impairment, with deficiencies in most areas, such as family relations, judgment, thinking, or mood for the increased rating period on appeal prior to November 11, 2013.  

The Board finds that the Veteran's PTSD symptoms, as described by both the VA examiner and Dr. H.G., include sleep impairment, anxiety, depression, difficulty concentrating, emotional numbing, irritability, diminished participation in activities, feelings of detachment and estrangement from others, and difficulty in establishing and maintaining effective work and social relationships.  The Board finds that these symptoms have remained relatively consistent throughout the entire increased rating period on appeal.  Dr. H.G. specifically noted that the Veteran's GAF score of 50, indicative of serious symptoms or any serious impairment in social, occupational or school functioning, was related back to his increased rating claim in February 2012.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's PTSD disability more nearly approximates a 70 percent rating for the entire increased rating period.  

The Board further finds that a rating in excess of 70 percent for the entire increased rating period is not warranted.  The Board recognizes that the Court in Mauerhan, 16 Vet. App. 436, stated that the symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating; however, the Court further indicated that without those examples, differentiating between rating evaluations would be extremely ambiguous.  Id. at 442.

With this in mind, the evidence shows that the Veteran's overall PTSD picture is already adequately contemplated by the 70 percent rating.  The Veteran does suffer from sleep impairment and nightmares, but this is specifically listed under the criteria for a 30 percent rating, a lower rating than his currently assigned 70 percent evaluation.  Disturbance of motivation and mood (near-continuous depression), and difficulty in establishing and maintaining relationships are specifically contemplated in the 50 percent rating criteria.  The same is true with the Veteran's anxiety which is a symptom contemplated under the 30 and 50 percent PTSD disability ratings.  The Veteran's difficulty with concentration and memory, difficulty in adapting to stressful circumstances (including work or a worklike setting), and unprovoked irritability are properly contemplated under the 70 percent disability rating.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  Moreover, 
Dr. H.G. did not opine that the Veteran's PTSD symptoms caused total occupational and social impairment, but instead, stated that the Veteran's PTSD symptoms caused occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood as contemplated under the 70 percent rating criteria.

Further, the lay and medical evidence of record does not demonstrate total occupational and social impairment, due to symptoms such as or commensurate with: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the veteran's own occupation or name.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  Although Dr. H.G. noted that the Veteran had impaired memory, the degree was noted to be "mild."  The Veteran also reported that he was able to attend to his own daily needs, including meals, hygiene, and chores.  The Veteran was found competent to handle his own financial affairs and reported paying his bills in a timely manner.  See November 2013 report from Dr. H.G.  The Board finds that the Veteran's PTSD symptoms do not arise to the level of impairment as contemplated by a 100 percent PTSD rating.  

For these reasons, the Board finds that an increased rating of 70 percent, but no higher, for PTSD is warranted for the entire increased rating period prior to November 11, 2013.  The Board further finds that a rating in excess of 70 percent for PTSD is not warranted for the entire increased rating period on appeal.

Legal Criteria for Spine Disability

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for DCs 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  The disabilities of the spine that are rated under the General Rating Formula for Diseases and Injuries of the Spine include lumbosacral strain 
(DC 5237).

The General Rating Formula for Diseases and Injuries of the Spine provides a 
10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a.

A 20 percent rating is provided for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id. 

A 40 percent disability rating is provided for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine. Id.

A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine. Id.

A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2) (See also Plate V) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3) provides that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4) instructs to round each range of motion measurement to the nearest five degrees.
Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a. 

The DCs for the spine are as follows: 5235 Vertebral fracture or dislocation; 
5236 Sacroiliac injury and weakness; 5237 Lumbosacral or cervical strain; 
5238 Spinal stenosis; 5239 Spondylolisthesis or segmental instability; 
5240 Ankylosing spondylitis; 5241 Spinal fusion; 5242 Degenerative arthritis of the spine (see also diagnostic code 5003); 5243 Intervertebral disc syndrome.

Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (effective September 26, 2003) provides a 10 percent disability rating for IVDS with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.

DC 5010 is for arthritis due to trauma, substantiated by X-ray findings and provides for rating as degenerative arthritis.  38 C.F.R. § 4.71a, DC 5010.  DC 5003 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (DC 5200, etc.).  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under 
DC 5003.  38 C.F.R. § 4.71a, DC 5003.

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that the pain actually sets in.  See VAOPGCPREC 9-98. 

Rating for Thoracolumbar Spine Disability 

The Veteran is in receipt of a 20 percent rating for service-connected lumbar spine disability for the entire increased rating period on appeal under the provisions of 
38 C.F.R. § 4.71a, DC 5243.

After a review of all the evidence, the Board finds that a preponderance of the evidence is against the claim for a rating in excess of 20 percent for service-connected thoracolumbar spine disability for the entire increased rating period on appeal.  Specifically, the evidence does not show forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes of intervertebral disc syndrome.

During a May 2012 VA examination of the thoracolumbar spine, the Veteran
reported that, during flare-ups, he had increased difficulty bending and lifting and his legs would "get weak."  The Veteran denied using assistive devices.  Upon range of motion testing, flexion of the thoracolumbar spine was to 60 degrees with objective evidence of pain at 50 degrees.  Extension of the thoracolumbar spine was to 20 degrees with objective evidence of pain at 15 degrees.  There was no additional decreased range of motion after repetitive testing.  The examiner noted that there were no incapacitating episodes within the last 12 month period and no associated neurological symptoms due to nerve root involvement.  The diagnosis was degenerative disc disease and arthritis of the thoracolumbar spine.

Based upon these findings, the Board finds the assignment of a rating in excess of 20 percent for lumbar spine disability is not warranted, as the requirements of forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes of intervertebral disc syndrome have not been met at any time during the increased rating period.  Specifically, overall flexion was found to be, at worst, to 50 degrees with pain.  The May 2012 VA examiner also noted that repetitive motion did not cause any additional pain or additional limitation of motion.

The evidence also does not demonstrate that the Veteran has incapacitating episodes requiring bedrest prescribed by a physician and treated by a physician.  In the 
May 2012 VA spine examination, the VA examiner noted that the Veteran had not had any incapacitating episodes in the last 12 months.  

The remaining evidence of record does not demonstrate flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes of intervertebral disc syndrome.  

The Board has also considered whether a higher disability rating is warranted based on functional loss due to pain or weakness, fatigability, incoordination, or pain on movement of a joint.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. 202.  Here, the Board notes the Veteran's complaints of pain, difficulty bending, lifting, and weakness in his legs, and has considered additional limitations of motion due to pain or other orthopedic factors as limiting motion where the pain begins or where the evidence shows such factors limit functional use.  See VAOPGCPREC 9-98 (painful motion is considered limited motion at the point that the pain actually sets in).  For example, the May 2012 VA examination report showed specific findings of limitation of flexion to 50 degrees, and no additional limitation on motion with repetitive use due to weakness, impaired endurance, or incoordination.  The specific clinical measures of ranges of motion, including examiner's findings and opinion regarding additional limitations of motion due to such factors, have been weighed and considered by the Board.  Such specific measures and findings are of more probative value in determining specific ranges of motion than are general histories or general descriptions of symptoms of pain.

The Board has considered the Veteran's statements that his disability is worse.  In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of the lumbar spine disability according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of the thoracolumbar spine disability has been provided by the medical examiner who examined him during the current appeal and who rendered a pertinent opinion in conjunction with the evaluation.  The medical findings (as provided in the May 2012 VA examination report) directly addresses the criteria under which this disability is evaluated.

For these reasons, the Board finds that the weight of the evidence is against a finding of an increased rating in excess of 20 percent for thoracolumbar spine disability.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration

The Board has considered whether an extraschedular evaluation is warranted for the Veteran's PTSD and thoracolumbar spine disabilities.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's disabilities is contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, Diagnostic Code 9411, provides for disability ratings based on a combination of history and clinical findings.  

In this case, considering the lay and medical evidence, the Veteran's PTSD has manifested symptoms of depression, anxiety, intrusive thoughts, sleep impairment, difficulty concentrating, impaired memory, persistent avoidance of stimuli associated with traumatic events, emotional numbing, diminished participation in activities, feelings of detachment and estrangement from others, and difficulty in establishing and maintaining effective work and social relationships.
These symptoms are either explicitly part of the schedular rating criteria or are "like or similar to" those symptoms and impairment explicitly listed in the schedular rating criteria.  Mauerhan at 443.  The levels of occupational and social impairment are also explicitly part of the schedular rating criteria.  In addition, the GAF score of 50 assigned by Dr. H.G. is incorporated as part of the schedular rating criteria as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning. 

The Board further finds that the schedular rating criteria contemplates the Veteran's service-connected thoracolumbar spine disability.  The service-connected thoracolumbar spine disability rating criteria specifically provide for ratings based on the presence of painful arthritis, limitation of motion of the spine (including due to pain and other orthopedic factors; see 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca), and incapacitating episodes.

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations. 
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the 
Veteran are contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with the Veteran's disabilities, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Further, according to Johnson v. McDonald, 2013-7104, 2014 WL 3844196 (Fed. Cir. Aug. 6, 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

TDIU Laws and Regulations

A TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

The central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to a Veteran's level of education, special training, and previous work experience, but advancing age and the impairment caused by non-service-connected disabilities are not for consideration in determining whether such a total disability rating is warranted.  See 38 C.F.R. 
§§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

TDIU Analysis

In his claim for individual unemployability was received in February 2008 (VA Form 21-8940, Veteran's Application For Increased Compensation Based unemployability), the Veteran indicated being unable to secure or follow a substantially gainful occupation due to your service-connected disabilities of posttraumatic stress disorder, hearing loss, residuals of gunshot wound of the left chest, and degenerative disc disease of the thoracolumbar spine. 

Initially, the Board finds that the Veteran meets the schedular requirement for a TDIU as his service-connected disabilities (PTSD, rated as 70 percent disabling), (left chest disability, rated as 20 percent disabling), (thoracolumbar spine disability, rated as 20 percent disabling), (cervical spine disability, rated as 10 percent disabling), (tinnitus, rated as 10 percent disabling), and (hearing loss, rated as noncompensable).   The Veteran's combined disability rating is 90 percent.  See 
38 C.F.R. §§ 4.16(a), 4.25.

Upon review of all the evidence of record, both lay and medical, the Board finds that the evidence is in equipoise as to whether the Veteran's service-connected disabilities prevent him from obtaining or retaining substantially gainful employment.

The record indicates that the Veteran worked in maintenance for the Blue Ridge Parkway for 33 years.   See September 2011, May 2012 VA examination reports; see also November 2012 private psychiatric evaluation from Dr. H.G.  In a VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits, received from the National Park Service in January 2009, the Veteran was noted to have taken a regular retirement due to health problems.  The Veteran performed duties that involved mowing and operating heavy equipment.  It was also reported that the Veteran had lost 14 days of work due to disability.  The reason for termination of employment was noted as "regular retirement due to health problems."  

A January 2008 medical report from Dr. C.M. showed that the Veteran had complaints of right foot pain and swelling, shortness of breath, low back pain, neck pain, decreased hearing, decreased vision, memory and concentration problems, and hypertension.  Dr. C.M. noted that the Veteran should be on a flexible schedule in terms of walking, sitting, or standing because of his foot, back, and neck problems.  
VA treatment records from July 2007 reveal that the Veteran reported retiring two months prior due to various orthopedic problems (back and foot).  

In a May 2008 VA PTSD examination, it was reported that the Veteran retired in May 2007 due to health problems involving his foot and back.  The examiner opined that the Veteran's PTSD disability resulted in moderate impairment from an occupational viewpoint.  In a January 2010 VA PTSD examination, the Veteran reported that he stopped working due to back problems and foot pain.  In a September 2011 cervical spine VA examination report, the Veteran stated that his neck bothered him "a little" when working.  His neck would become stiff and he would have difficulty turning it.  During the March 2012 VA PTSD examination, the Veteran stated that, when he was working, he had problems with one co-worker with some "pretty hot" discussions; however, the Veteran denied that his mental health problems were the reasons for his retirement.  A May 2012 VA thoracolumbar spine examination report noted that the Veteran's spine disability did impact his ability to work.  Specifically, while working for the Blue Ridge Parkway, the Veteran noted that his back would sometimes "go out" and he would have to "drag into work."  The Board notes that the abovementioned VA examiners did not provide opinions as to whether the Veteran's service connected disabilities alone were of sufficient severity to produce unemployability.

In the November 2013 psychiatric evaluation, Dr. H.G. noted that the Veteran struggled with near-continuous depression and anxiety, impaired personal control, and difficulty in adapting to stressful circumstances.  Additionally, his inability to maintain effective relationships also indicated that he struggled with a severe impairment.  For these reasons, Dr. H.G. opined that the Veteran could not sustain the stress from a competitive work environment and could not be expected to engage in gainful activity secondary to his PTSD disability.  Dr. H.G. also referenced medical literature detailing the connection between PTSD and unemployment.  

The Board has reviewed the remaining evidence of record, to include VA treatment records; however, this evidence does not provide an opinion as to whether the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation.  Based on the evidence discussed above, the Board finds that the evidence is in equipoise as to whether the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation.  Resolving reasonable doubt in the Veteran's favor, the Board finds that a TDIU is warranted.  38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102


ORDER

For the increased rating period on appeal prior to November 11, 2013, a 70 percent rating for PTSD is granted.  

For the increased rating period beginning November 11, 2013, a rating in excess of 70 percent for PTSD is denied.  

For the entire increased rating period on appeal, a rating in excess of 20 percent for  degenerative disc disease of the thoracolumbar spine is denied.

A to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is granted.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


